MEMORANDUM OPINION
 
No. 04-11-00014-CV
 
STONEBROOK SNF,
LLC d/b/a Stonebrook Manor at Broadway,
Appellant
 
v.
 
Trini GONZALES
as Next Friend for Natividad Gonzalez, an Adult,
Appellee
 
From the 285th
Judicial District Court, Bexar County, Texas
Trial Court No. 2010CI10104
Honorable John D.
Gabriel, Jr., Judge Presiding
 
PER CURIAM
 
Sitting:                     Karen Angelini, Justice
                     Sandee
Bryan Marion, Justice
                     Phylis
J. Speedlin, Justice
 
Delivered and
Filed:  July 13, 2011
 
DISMISSED
 
           Appellant
has filed a motion to dismiss this appeal. The motion states the parties have
agreed that the costs of appeal shall be taxed against the party who incurred
them. The motion contains a certificate of service to appellee, who has not
opposed the motion. Therefore, we grant the motion and dismiss the appeal. See
Tex. R. App. P. 42.1(a). Costs of
appeal are taxed against the party who incurred them. See id. 42.1(d).
                                                                                     PER
CURIAM